—Order unanimously reversed on the law with costs, motion granted and third-party complaint dismissed. Memorandum: Supreme Court erred in denying the motion of third-party defendant for summary judgment dismissing the third-party complaint seeking indemnification and/or contribution. The third-party action is barred by the 1996 amendment to Workers’ Compensation Law § 11 because, “irrespective of the date of the accident,” the underlying personal injury action was commenced after September 10, 1996, the effective date of the amendment, and there is no claim that plaintiff Adrian J. Szarowicz, Jr. suffered a “grave injury” within the meaning of that section (Majewski v Broadalbin-Perth Cent. School Dist., 91 NY2d 577, 582, 590; see, Bartek v Murphy, 266 AD2d 865, lv denied 95 NY2d 756). (Appeal from Order of Supreme Court, Cattaraugus County, Nenno, J. — Summary Judgment.) Present — Pigott, Jr., P. J., Pine, Scudder and Kehoe, JJ.